Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered January 26, 1996, which *222granted defendant’s motion for summary judgment, and order, same court and Justice, entered May 29, 1996, which, insofar as appealed from, denied plaintiffs’ motion for leave to renew, unanimously affirmed, without costs.
The medical records submitted by plaintiffs in opposition to the motion detailing the infant plaintiffs’ physical and mental conditions failed to raise a triable issue of fact as to whether the infants’ alleged lead ingestion occurred on defendant’s premises, and, if so, whether such ingestion was caused by defendant’s negligence. The motion for renewal was properly denied since plaintiffs submitted no new evidence that was unavailable to them at the time the underlying motion was brought (Foley v Roche, 68 AD2d 558, 568). Concur—Sullivan, J. P., Rosenberger, Williams and Mazzarelli, JJ.